DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed for the reasons set forth in the previous Office mailed 07 June 2022 and reiterated below.
The prior art of record fails to disclose or reasonably suggest a fiber optic system comprising an enclosure comprising a top, a bottom, a first side and a second side defining a tray receiving space therebetween, a slideable tray arranged horizontally and moveable between a stored position wherein the tray is within the tray receiving space and an extended position wherein the tray is substantially in front of the tray receiving space, a fiber optic terminating equipment arranged on said tray for movement therewith and comprising an interface, a plurality of fiber optic cables each comprising an end terminated at said interface, a flexible cable guide for guiding said plurality of fiber optic cables and comprising a first end attached to an outside of said first side of said enclosure such that said first end remains immoveable in respect to said enclosure and said first end defining an entrance, a second end attached to the tray adjacent said first side such that said second end remains immoveable in respect to said tray and an intermediate section between said first end and said second end comprising a plurality of spaced cable retainers interconnected by a elongate flexible side band, each of said cable retainers defining a cable passage wherein said plurality of cable passages together define a cable passageway arranged along said side band, said intermediate section comprising a curve delimited by said side band, said first end and said second end defining an access to said cable passageway in a direction said cable tray is extendable in addition to the accompanying features of the independent claim.
A close prior art of record is U.S. Patent Application Publication 2016/0215901 to Takeuchi.  Takeuchi teaches a fiber optic system having a slideable tray within an enclosure and a flexible cable guide comprising a plurality of spaced cable retainers for guiding a plurality of fiber optic cables, where an intermediate section comprises a curve delimited by a side band.  However, Takeuchi fails to expressly teach a flexible cable guide for guiding said plurality of fiber optic cables and comprising a first end attached to an outside of said first side of said enclosure such that said first end remains immoveable in respect to said enclosure and said first end defining an entrance, a second end attached to the tray adjacent said first side such that said second end remains immoveable in respect to said tray and an intermediate section between said first end and said second end comprising a plurality of spaced cable retainers interconnected by a elongate flexible side band, each of said cable retainers defining a cable passage wherein said plurality of cable passages together define a cable passageway arranged along said side band, said intermediate section comprising a curve delimited by said side band
Therefore, claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874